Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 1 of 56 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT
for the SB: /%: LO20
CLERK, U.S. DISTRICT COURT
MIDOLE DISTRICT OF FLORIDA
JACKSONVILLE, FLORIDA

Middle District of Florida

United States of America
V.

LAVERN LEE RENNINGER Case No.

3:20-cr- | \4L%. Weg,

aS 9S HS YH Hw

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | March 3, 2020 to March 18, 2020 _ in the county of Saint Johns in the
Middle District of Florida , the defendant(s) violated:

 

 

Code Section Offense Description
18 U.S.C. § 2422(b) Attempted online enticement of a minor

This criminal complaint is based on these facts:

See attached affidavit.

Continued on the attached sheet.

Add,

\ Complainant’s signature

Ashley Wilson, Special Agent, HSI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 7 lA rch | g LZOZ0 AM 7a

Judge’ 's signature

City and state: Jacksonville, Florida Monte C. Richardson, U.S. Magistrate Judge
Printed name and title '
Case 3:20-cr-00056-BJD-JRK Document 1. Filed 03/18/20 Page 2 of 56 PagelD 2

AFFIDAVIT

I, Ashley Wilson, being duly sworn, hereby state as follows:

1. I am a Special Agent (SA) with Immigration and Customs Enforcement
(ICE), Homeland Security Investigations (HSI), an agency of the United States
Department of Homeland Security (DHS), and have been so employed since October
2007. I am currently assigned to the Office of the Assistant Special Agent in Charge
Jacksonville, Florida, where I conduct a variety of investigations. Prior to this
assignment, I was assigned to the Office of the Deputy Special Agent in Charge
Laredo, Texas for approximately 6 years also as a Special Agent. I have a Bachelor’s
degree in Criminal Justice. I am a Jaw enforcement officer of the United States and am
thus authorized by law to engage in or supervise the prevention, detection,
investigation or prosecution of violations of federal criminal law. I am responsible for
enforcing federal criminal statutes under the jurisdiction of HSI, including violations
of law involving the exploitation of children. I participated in a 22-week training
program at the Federal Law Enforcement Training Center in Brunswick, Georgia,
which included the Criminal Investigator Training Program and ICE Special Agent
Training. In my capacity as a Special Agent, I have participated in numerous types of
investigations, during which I conducted or participated in physical surveillance,
undercover transactions and operations, historical investigations, and other complex
investigations. Since becoming a Special Agent, I have worked with experienced

Special Agents and state and local law enforcement officers who also investigate child
Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 3 of 56 PagelD 3

exploitation offenses.

2. I have investigated and assisted in the investigation of criminal matters.
involving the sexual exploitation of children that constituted violations of 18 U.S.C.
§§ 2251, 2252, 2252A, 2422, and 2423, as well as Florida state statutes that criminalize
sexual activity with minors and other methods of child sexual exploitation. In
connection with such investigations, I have served as case agent and have served as an
undercover agent in online child exploitation cases. During the course of my
investigations, I have worked closely with members of the local child exploitation task
force comprised of agents and officers from HSI, the Federal Bureau of Investigation
(FBI), the Florida Department of Law Enforcement (FDLE), the Jacksonville Sheriff's
Office (ISO), the St. Johns County Sheriffs Office (SJSO), and the Clay County
Sheriffs Office (CCSO), among other agencies. These agencies routinely share
information involving the characteristics of child sex offenders as well as investigative
techniques and leads. As a federal agent, I am authorized to investigate and assist in
the prosecution of violations of laws of the United States, and to execute search
warrants and arrest warrants issued by federal and state courts.

3. The statements contained in this affidavit are based on my personal |
knowledge, as well as on information provided to me by experienced Special Agents
and other law enforcement officers and personnel. This affidavit is being submitted for

the limited purpose of establishing probable cause for the filing of a criminal
Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 4 of 56 PagelD 4

complaint, and I have not included each and every fact known to me concerning this
investigation. I have set forth only the facts that I believe are necessary to establish
probable cause to believe that LAVERN LEE RENNINGER has committed a
violation of Title 18, United States Code, Section 2422(b), that is, attempted online
enticement of a minor.

4. I make this affidavit in support of a criminal complaint against LAVERN
LEE RENNINGER that is, between the dates of March 3, 2020 and March 18, 2020,
in the Middle District of Florida, LAVERN LEE RENNINGER, using a facility of
interstate commerce, that is, by cellular telephone and computer via the internet, did
knowingly and willfully attempt to persuade, induce, entice, and coerce a person
whom RENNINGER believed had not reached the age of 18 years to engage in sexual
activity for which a person can be charged with a criminal offense under the laws of
the state of Florida, that is, the crime of lewd or lascivious battery upon a person 12
years of age or older but less than 16 years of age, in violation of Sections 800.04(4)(a),
Florida Statutes, all in violation of Title 18, United States Code, Section 2422(b).

5. On March 13, 2020, I received a phone call from Homeland Security
Investigations Cast) Task Force Officer (TFO)/Saint Johns County Sheriff’s Office
Detective Cheyenne Kroul who stated she had been communicating in an undercover
capacity with an individual identified as LAVERN LEE RENNINGER since

approximately March 4, 2020. TFO Kroul relayed that RENNINGER is interested
Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 5 of 56 PagelID 5

in engaging in illegal sexual activity with her fictitious two minor children, whom he
believes to be 11 and 13 years old. On the same day, TFO Kroul sent me a copy of the
email communication between TFO Kroul and RENNINGER and a copy of the
advertisement posted by TFO Kroul. On March 16, 2020, I met with TFO Kroul and
reviewed all of the communication between TFO Kroul and RENNINGER and it is
as follows:

6. On March 3, 2020, while acting in an undercover capacity, TFO Kroul
posted an advertisement on a particular classifieds advertising website in an attempt
to identify and target adult individuals who are seeking to make contact with and
engage in illegal sexual activity with minor children. Based on my training and
experience, I know that this particular application allows individual users to meet
online, engage in conversation, and exchange photos.

7. TFO Kroul’s advertisement was titled “Hoping this works (st augustine)”
and the body of the ad read “Hi there, I am new to the area and I’m a single mom. I’m
hoping this is the best place to find help for my situation. No details here, email if interested.”
On March 3, 2020, at approximately 7.47 p.m., TFO Kroul received a response to her
advertisement via email that said, “Hello... yes, Iam curious.”

8. On March 4, 2020, at approximately 10:22 a.m., TFO Kroul respsonded
via email with “Hey thanks for the reply. I have a dedicated situation, are able to be discrete?”

On March 4, 2020, at approximately 11:17 a.m., TFO Kroul received a response via
Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 6 of 56 PagelD 6

email that said, “J also have a dedicated situation... (love your terminology btw)” and
received another response via email at approximately 12:20 p.m. that said, “May I ask
your age. ?.. (emoji)”. At approximately 2:49 p.m., TFO Kroul responded via email with
“Ok good. I need that.” At approximately 2:50 p.m., TFO Kroul received a response via
email that said, “J got a feeling neither of : us wanna get caught... lol’. At approximately
2:53 p.m., TFO Kroul responded via email with “J posted this ad to find a man for one or
both of my daughters.” At approximately 3:00 p.m., TFO Kroul received a response via
email: that said, “Lol.... You are sneaky... lol” and another response via email at
approximately 3:09 p.m. that said “Jf those girls find out... lol (emoji).” At approximately
3:17 p.m., TFO Kroul received a response via email that said, “J do apologize, i thought
you were looking for you.” At approximately 3:53 p.m., TFO Kroul responded via email
with “No they already know. But sorry not for me.” At approximately 4:00 p.m., TFO
Kroul received a response via email that said “You are a good mom... lol (emoji)(emojt)”
and received another response at approximately 4:01 p.m. that said, “Too bad not you
though... i enjoy your wit and discretion.” At approximately 4:05 p.m., TFO Kroul
responded via email with “Yeah, I am” and received a response via email at
approximately 4:07 p.m. that said, “Jf they know.. why the discretion.... just curious.” At
approximately 4:22 p.m., TFO Kroul responded via email with “Their age” and
received. a response via email at approximately 4:33 p.m. that said, “Ave they under

age..?” At approximately 4:34 p.m., TFO Kroul received a response via email that said,
Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 7 of 56 PagelD 7

“T am very interested... what do you need... per say” and received another response at
approximately 4:37 p.m. that said, “You’re welcome to text me... if you wish.” At
approximately 4:38 p.m., TFO Kroul responded via email with “J have an 11 year old
and a 13 year old. What is your number?” At approximately .4:39 p.m., TFO Kroul
received a response via email that said “304-923-8920” and another response via email »
at approximately the same time that said,.“ Yes i’m in fla.”

9. TFO Kroul conducted investigative database checks on the phone
number and learned the name Vern Renninger was associated to phone number 304-
923-8920. Subsequently, TFO Kroul queried the name Renninger in the Florida
Driver and Vehicle Information Database (DAVID) and discovered a person with the
name of LAVERN LEE RENNINGER with an address in Zephythills, Florida. The
conversation continued via email on March 4, 2020 and I have reviewed all of the
email communication. They continued as follows:

RENNINGER:  Nowisee why you wanted discretion
RENNINGER: You got quiet..

RENNINGER:  Text.. or call.. im usually alone
RENNINGER: You got quiet

RENNINGER: __ yes i’mstill here... lol

RENNINGER: _ They flagged you ...

TFO Kroul: Sorry. Spending time with the girls

6
Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 8 of 56 PagelD 8

RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:

TFO Kroul:

Whew...!!... scared fuck out of me... lol

You'll like whom youre talkin to btw

Did you get my #..? Need to get offcl.. lol

Text me .. lol

I’m gonna watch a movie with the girls

I didn’t get your number but text me so J have it

[TFO Kroul provided her phone number.]

10. On March 4, 2020, at approximately 7:24 pm, TFO Kroul received a text

RENNINGER:
TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:
TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

message from 304-923-8920 and it said, “Hello miss movie watcher.” I have reviewed all

of the text communication and they continued as follows:

Yes its an out of state #... iam in fla

Hey hey. I’m Ella btw. What’s your name?
Yes its an out of state #... 1am in fla

@

Hello Ella... i'm Vern

Hi Vern. May I ask how old you are?

Late 40's... great shape

You..?

Thank god you hot off cl. lol

Got.. lol... not hot
RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 9 of 56 PagelID 9

I am a man.. by all accounts..

Yeah it got flagged when I wasn’t responding right away. |
got so many emails and after awhile cL won’t send them so
it got flagged

Fat thumb... lol So i may mis-spell

Plus when I told them I was looking for a man for my.11
and 13 year old, people lost their shit

Honey.. be careful who you tell what you're doing

I can see that.. lol

Well, when people ask, I have to be honest

Absolutely nobody knows what I’m doing. It’s taboo but
I'ma cool mom.

I mean.. its scary... but hot as fuck

- Well yea

Lol

Taboo makes a cock frickin hard...

As you smile

You should delete the ad... so no traces
Soooo... what you thinking |

Your killing me smalls
RENNINGER:
RENNINGER:

RENNINGER:

RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul: |

RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 10 of 56 PageID 10

- Lol

Do they know you and 1 are texting.?

This help..? [RENNINGER sent a picture of a male’s bare
torso.]

I know we ate both scared as fuck

Are

Soooooo quiet

Lol

No comment huh... lol

Or are you sneaking these texts..?.. lol

I am alone btw... call anytime

Hey sorry, just getting the girls ready for bed.
Do you understand what I’m looking for?
Yes... ido

More than you think

Oh yes....1do

Didnt the pic help with that..?

Do they..?

I'm alone... call if you wish

You're smiling
RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER: |

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 11 of 56 PageID 11

Then tell me.. cut out the wondering

Btw.... the name Ella is a hot topic for me.. lol

You do realize you have my undivided attention

Haha I can tell. What are you most interested in doing with
them? And do you want both or just one? I leave that option
open

Fuck

Both

Do you want to watch

And help

They in bed..?

Call me..

Lol... you-are smiling

I’ll call tomorrow, I’m about to pass out. I’ve had such a

- long day.

Baby.... you're killing me

Lol

You love the tease dont you

I’m sorry but I hope you are 150% aware this is not about

me. I will not be involved.

10
RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:

-RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 12 of 56 PagelD 12

Have they ever had a cock

I’m not teasing you. This is a serious request I have not one
that you can jerk off too

No they haven’t.

I am seeing its not about you

I will not jerk off

I am seeing its not about you

They will take my cock

They will suck me, and fuck me

Is that what you want..?

This has my cock swelled

And i aint small

I just need your word that you will be gentle with them
Honey..... iam the man "you" will want

Gentle, strong, assettive, .... a man

They will be taken sweetly

Task you again... is that what you want..?

I ask you again... is that what you want..?

You dont answer my questions honey

My lord.. this is sooo hot, soo taboo

11
RENNINGER:
RENNINGER:

RENNINGER:
RENNINGER:
RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:
TFO Kroul:

TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 13 of 56 PagelID 13

Call me..
Ww

I will answer all your questions in detail

I get the feeling you're married.... yet hiding this..

Lol... btw.. it is ok.... if we talk

I am in a long distance relationship. I want you to be gentle
with them, that’s my main concern

Ella..... 1 figure you can't talk... at least tell me

I want to know you'll use protection. They are 11 and 13,1
certainly don’t want them pregnant

Call me

Jeepers girl... call me

I can’t. The girls are asleep in my bed

‘You are being extremely aggressive and I’m not a fan of it.

Goodnight
I'm alone, you're alone
Ooo0000

I want a puc of you

' Sorry.. please don't relate my excitement... with

aggression...

12
RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 14 of 56 PagelD 14

Call me tomorrow

Here.... for you

Goodnight Ella

Btw... this is YOUR ballgame... i just get get fired up
[RENNINGER sent two of the same picture of a white
male’s erect penis. The white male is wearing a short
sleeve, green plaid button down shirt.]

Goodnight

11. On March 5, 2020, the text conversation continued between

RENNINGER:
| TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

RENNINGER and TFO Kroul. They are as follows:

Good Morning Ella...

Good morning

My apoligies if i came off as aggressive yesterday... 1 was
highly excited

I know, it made me really nervous. This is a very sensitive

' situation and I don’t want someone that is going to: be

super aggressive. They are 11 and 13, they need gentleness
Oh lord i do understand
I hope you didnt mind the pic i sent you

If i nispell.. in the shower:. Lol

13
TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 15 of 56 PageID 15

1
No it’s ok. Was it something you wanted me to show the

girls?

That is up to you... but it was for you

You sure had good timing... lol... catching me in the
shower

I’m sure they have seen a picture of a naked man but never
one in person.

Well, please don’t send pictures for me. I'm completely off
the table, this is about them. Please remember that

I do...

Am surprised you dont want to be present

How was this thought up.? |

I will be there to ensure their safety and make sure you're
not a serial killer haha

My oldest came to me and started asking about everything,
I explained everything I could but she said it wasn’t good —
enough. Then my 11 year old followed her sister. So, I felt
it was ok if I was there and here we are

Lol.... good... i'd like you there ... coaching

14
RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 16 of 56 PageID 16

I want you there.. close

What do they want to happen..?

And you.. what do you want to happen

I'll be close for sure. They want to be safe. I told them
some of the things you said yesterday and they are excited
to try it

I want them to learn in a safe environment. I want them to
be taken care of.

What did you tell them specifically

Im guessin you are not married

About taking you and sucking you. They asked if you
would be nice to them.

Did they ask you if you like it

Yes i will be a sweetheart

They asked if I had done that before. I laughed and told
them that’s how they got here lol

Lol...

I hear excitement in your voice today... not just me

They asked for a picture of you, like what you look like. I

told them I’d ask but it was your decision

15
RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

- RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 17 of 56 PagelD 17

You mean naked..?

No I think just like a selfie lol they wanted to see if you
were cute |
Lol... im too old to be cute...

Lol... i'll send you one, if you send me one

Ok deal

Just FYI, I will not put the girls faces out there so don’t
ask.

Do you admit this all turns you on

Do you admit this all turns you on

No ido not want that -

Honestly, it doesn’t.

[RENNINGER sent a picture of himself outside wearing

black sunglasses. I have reviewed RENNINGER’s driver
license photo in DAVID and believe this picture depicts
RENNINGER.]

Lol.... point noted

What about without glasses? Lol.

Hang on, I’ll walk outside and take one

Honestly... my cock has been drippin all morning ... lol

16
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

_ RENNINGER:

TFO Kroul:

RENNINGER:

’ TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 18 of 56 PagelID 18

Honestly... my cock has been drippin all morning ... lol
Are you at work..?

Tam

Lol

Are you a cop.. Or in anyway associated with law
enforcement...?

Thad to ask...

Umm no, I’m a secretary for a tow company. Are you a
cop??

Nope

Just an ex marine.. clean cut

Can I get a pic without your sunglasses?

Yes

Here’s me. It’s windy outside [TFO Kroul sent a picture of

herself. ]

Ella... fyi .. you are gorgeous..
Thank you

Just sayin

Yw

Both girls look just like me if that helps you

17
RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul: —

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 19 of 56 PageID 19

Lol... well, made my cock swell

[RENNINGER sent a picture of himself without
sunglasses. ]

That better

You're a nice looking man. Where in Florida do you live?
Thank you

Near tampa... but you're only a few hours away

Any pics we send are to be considered yours....and meant
for you... just incase

And vice verse

What do you mean? This is for the girls, not me.

I inow that... lol

Oh I don’t understand what you mean mine and meant for
me

If anyone should ever ask

Oh ok I got ya.

Lol

So what... would you like to see done...

So have you ever been with someone underage before?

No... have you..?

18
TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 20 of 56 PagelD.20

Never. Are you ok with their age?

How are you gonna keep this from your husband..?.. lol
Yes

I’m not married. I’m on a long distance relationship

In*

Oooo

Ok

Where would this take place

Are you telling him... what about the girls dad..?

I want the first time to be here. Preferably at my house ora
hotel if that would make you more comfortable.

No I won’t be telling him and their dad died 3 years ago in
a car accident

Im sorry

Thats fine for either location

Only made me sad for my girls. He was in and out of their
lives when it was good for him

I know many like that

Lol... trying get some yard work done... with a hard on

Do you work?

19°
RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 21 of 56 PagelD 21

Last two years i've spent caring my uncle and step mom,
both died last month... so not going back to work until all
this is over

Oh I’m sorry to hear that

Its ok

Have you taught the girls how play with themselves... and
do they get excited sexually..?

Do get a lunch... where you could call me..?

MinC

Lol... that mc was a butt text.. sorry

I haven’t taught them how to do that. I think they would
feel weird learning anything from their mom if that makes
sense

Yes...

So you have taught them..?

No I haven’t taught them anything

Ok. understood.. lol

But they do..?...

I guess what i'm asking is... does all this sexually excite them

to where they get wet.?

20
TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul: °

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 22 of 56 PagelID 22

I don’t know if they get wet, honestly I don’t ask. We’ve
talked about everything and they don’t express to me what
happens to them physically. I mean they tell me how
excited they are

Sexually excited..?

What.. would you like to see happen. . how do you envision
it

What.. would you like to see happen... how do you envision
it

I really haven’t envisioned it. I mean I’m wanting them to
learn and be safe and be taken care of |

They will be

What do they want..?

I told you, they said they are good with sex and anything
you want to teach. I mean they don’t know a ton obviously
I'm not huge... but i'm not small at all

Teach... everything.?

What are you not ok with?

Lol... i'm ok with all of it.. just checkin

And you'll use a condom?

21
RENNINGER:

RENNINGER:

' TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1. Filed 03/18/20 Page 23 of 56 PagelD 23

Yes

Are you ok with watching.. and helping them

I’m ok with watching but I won’t participate

You dont have to join in...

[RENNINGER sent a picure of a white male’s erect penis.]
[RENNINGER sent a picture of himself wearing pants and
no shirt. I have reviewed RENNINGER’s driver license
photo in DAVID and believe this picture depicts
RENNINGER.] |

No comment huh... lol

Sorry, I’m a little busy. What do you want me to do with
the pictures?

Your choice

They will ask you your thoughts... lol

No it’s your choice

Go ahead... i would like to know their response.

And yours.. lol

Ok. T’ll show them when they get home from school.
Doesn’t matter what I think

Well they will ask you.. lol

22
Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 24 of 56 PageID 24

RENNINGER: Can you call me after work..?
TFO Kroul: You can call me now. I have about 5 mins to talk on the
phone .
12. At approximately 3:10 p.m., RENNINGER called TFO Kroul and the
phone call lasted approximately 19 minutes and 8 seconds. The following is a
synopsis of the statements made by RENNINGER during the phone conversation.
As such, it does not contain every statement made during the conversation:
RENNINGER stated “My thoughts on this, was when this does
happen, shower, in the shower with them, and let them get comfortable,
does that make sense?” and “Um, I’m gunna, I’m gunna to be blunt, I
don’t know of any other way to say these things politely, um, show
each of them what its like to be, to have oral, on them.”
RENNINGER added, “And then when it does come time for the,
whichever one I guess has the guts, I don’t know (laughing), you know
more than me, let them be on top.”
RENNINGER told TFO Kroul, “You don't have to be involved, but I
want you, let me see how I say this, I want you involved, you have to be
able to talk to them while we are doing it, so on and so forth. Um, does
that make sense? I mean, I don’t, I’m not there to have you, but I don’t

want you to hesitate to reach over and show them by grabbing or

23
Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 25 of 56 PagelID 25

13.

whatever, do you know what I mean? You can do that, I’m not, I mean
I would prefer that, besides just me. They’re going to be more
comfortable when you reach down and grab hold of me, they’re going to
be more comfortable, too. Does that make sense?”

RENNINGER also stated, “I’ve had 90,000 visions of this, of everything
I can teach them, not just intercourse, but many aspects, if you want
that.”

When talking about it wil hurt or not, RENNINGER said, “Well, you
told them it hurts a little at first, right?”

RENNINGER then said, “Two little girls will wear me the hell out,” At
one point, RENNINGER asked TFO Kroul, “Well, that’s why I asked
you if, if you knew, and this is, this is just me not knowing, ya know I
didn’t know if they get wet, ya know, I mean, excited is one thing, but
you can also be excited, there, too, even though you’re showing outside
excitement.”

During the conversation, RENNINGER asked TFO Kroul,

“Do you want me to teach them anal?” and also stated, “When I do
teach them oral on them, everything down there is going to get licked,
and kissed, and sucked, and played with.”

After the phone conversation ended, RENNINGER and TFO Kroul

24
Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 26 of 56 PageID 26

continued to communicate via text message and they are as follows:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

' Maddy is 13, she’s tall and skinny. Macy is 11 and she’s

very short and skinny.

Probally a good comparision with Macy [RENNINGER
sent a GIF depicting sexual intercourse between an adult
male and an adule female. ]

She’s much smaller than that girl

She will do fine....

Closer..? [RENNINGER sent a GIF depicting sexual
intercourse between an adult male and an adule female.]
Closer..? [RENNINGER sent a GIF depicting an adult
male ejaculating on a an adult female’s stomach who is
lying on her back underneath him. |

Yes they can see all these [RENNINGER sent a picture of
a white male’s erect penis. |

Yes they can see all these [RENNINGER sent a picture of
a white male’s erect penis. ]

Yes just much shorter.

Hello to my favorite girls...

29
TFO Kroul:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 27 of 56 PagelD 27

Sorry. Took the girls to dinner and just got home. We are
gonna go ahead and get in bed, we are all pretty tired.

As am i... good night you 3

14. On March 6, 2020, RENNINGER and TFO Kroul continued to

RENNINGER:
TFO Kroul:
RENNINGER:
TFO Kroul:-
RENNINGER:
TFO Kroul:
RENNINGER:
RENNINGER:
TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

communicate via text message and they are as follows:

Good Morning
Good morning

How'd yesterday go

‘Tt was good.

Awesome

They asked when they got to meet you
Ooo0000

I take it they liked the pics

They did. Said it was big

Lol... any other comments..@@

Not really no

You are a sweetie... just know that
And so are they..!

Thank you

Yw

26
TFO Kroul:
RENNINGER:
RENNINGER:
RENNINGER:
TFO Kroul:
RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:
_TFO Kroul:
TFO Kroul:
RENNINGER:
RENNINGER:

RENNINGER:
TFO Kroul:

TFO Kroul:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20. Page 28 of 56 PageID 28

What are you heading north for?

Visit friends

Your mind is thinkin something... lol

Your mind is thinkin something... lol

No I was just asking

Lol... honey, pretty much think we can ask other anything
I know but I was honestly just curious what you were

going north for
vw

Many questions asked last night..?

I told you no not really

Sorry, been a long day.

Me too... lol

You know i'm just excited... tol

Tell the girls.... my cock has been swelled and drippin for
days thinking

I know you’re excited. I have a question, would you be
opposed to us meeting in public first?

Like before going back to my house.

Not a problem

27
RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 29 of 56 PagelD 29

Of course

ok thank you

I may be a hard cock... but i'm much nicer than you may
think |

I just want you to be gentle with my girls

I will amaze you Ella

I will be very loving... not just sex

The gorls should be made love to... not fucked

I truly appreciate that, I really do

They will both be kissed and loved... tenderly... passion

I will teach them love making

And you’re not just fuckin with me are you? Just saying all
this shit to jack off and never plan on making it happen
Call me

But.. quick answer.. no i am not fucking with you

Ugh I hate talking on the phone to be honest

Lmfao

My thoughts i have told you honestly... they both need to
be loved.. not just fucked

I'm not an arrogant man.. iam very confident in myself...

28
Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 30 of 56 PagelD 30

RENNINGER:
RENNINGER:.

TFO Kroul:

RENNINGER:

and i do have a huge heart

Kissing, foreplay, have fun... before they have me in them
It is their time.... i'm just the teacher

I understand. I just got to my sisters house so texting will
be hit or miss until next week. Service is spotty where she
lives |

Tell the girls hi... they can text me anytime

15. On March 10, 2020, RENNINGER and TFO Kroul continued to

communicate via text message and they are as follows:

TFO Kroul: -
RENNINGER:

TFO Kroul:

RENNINGER:
-RENNINGER:
RENNINGER:
TFO Kroul:

RENNINGER:

TFO Kroul:

Back home

You left early.. lol

Yeah, I wanted to get home before traffic and so I could go

into work to save some time. I let the girls stay home and
sleep.

Smart woman

Hot smart woman

Smile

How’s your trip out of town?

Did not go yet.... kinda delayed it indefinately

Oh why is that?

29
RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 31 of 56 PageID 31

Still dealing with some stuff here from my uncles estate
I’m sure that’s a headache

Omg yes

' You need a vacation for sure. Get away from all that

‘You got that right... lol

The girls said hi

Awe... soo sweet

I've thought about them alot

And you.. lol

Is that all the girls said..?..©@

They just asked if they get to meet you at all and if I’ve
talked to you more

Yes they do get to...

Sounds to me as if they are both very excited to have me

naked

O@

I have thought of them much more than you might think
MUCH MUCH

Oh yeah? How so? |

I've thought of them both, in the shower, in the bed... you

30
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul: .

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 32 of 56 PagelD 32

watchin

All those .. with many variables of each

Wondering which one wants what the most... wishing i
knew their thoughts

Are you excited for it to happen?

Omg yes.... my cock swells and drips ANY time i think of
it...!

Are you..?

This is about as taboo and hot as it cums...

When did you want it to happen?

And doubt you would set this up if it if you didnt feel the
same way

I'm open to this week sometime

When were you thinking

Sure what day is good for you? Saturday isn’t good, we
have two birthday parties

Or next week

Huh..?.. lol

Do you want day.. or night..?

Is it their bday..?

31
TFO Kroul:

TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

-RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 33 of 56 PagelD 33

No it’s friends from their schools. Umm I guess it doesn’t
matter.

Lol I meant next week if this week didn’t work

Lol

Next is cool too

I think this will be an all day, or all night affair... not just

an hour or so

Just my feeling... they will want more

You just let me know a day and I’ll make sure to take off’
work to meet you

Will do

When were they wanting

[RENNINGER sent a GIF depicting a female peforming
oral sex on a male’s penis.] |

They haven’t really said.

Both my thoughts..?

Huh?

[RENNINGER sent a GIF depicting sexual intercourse

between an adult male and an adule female.]

Those two pics.. i tried to find close size ratio of them

32
TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

TFO Kroul:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 34 of 56 PagelD 34

They are both skinny like that but shorter it looks like.
Even the oldest..?

Do they like the pics i send

Do you want me to show them? I don’t show them unless
you tell me to

Oh yes sure

Ok I’ll show them

How tall are each..?

Just really curious to know

Maddy is probably 5’0 and Macy is probably 4’9? I’m not
sure, I haven’t had to do anything where they are
measured haha

I’m about 5’4ish and they are both shorter than me

Thats hot

Lol... you gonna admit that

- What? That we are all short?

Yes... but the thought of all this, even though you are "not
involved" per say
I’m not involved

I’ll be there just to supervise

33
RENNINGER:

RENNINGER:

RENNINGER:

_. RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Krout:

TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 35 of 56 PageID 35

I understand that.. fully

And i'm very much fine with that, but it has to excite you
some...

Cause i admit, as hot as all this will be, you watching adds
to it as well
And its HOT

Thank you. How is Wednesday of next week for you?

Wed looks good.

The thank you...? For you being off tge table.? Or i like
you watching..?

Just that you understand I’m off the table

And i do Ella .. fully

Ok cool. Wednesday is early release here as well so we can

meet then go to my house before I go to pick up the girls
I don’t know how long it takes you to get here.

I figure 3 hours

You want me there waitingbon them..?

At your house..?

Are you in St Augustine... or outskirts..?

Yeah I think that’s good. That way I can talk to them on the

34
_ TFO Kroul:

RENNINGER:

-RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul: ©

RENNINGER: —

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 36 of 56 PagelD 36

way home from school. It’s about a 10 min car ride home
I live off the world golf village exit

Cool |

What will you tell them on the ride home

Cool. I’m looking forward to meeting you.

Well they already know about you so I’ tell them
mommy talked to him for awhile, he’s at the house, go at
their pace, be polite, this is our secret, and all that.

Cool

Cool |

I would like to talk to you for a little while before I pick
them up.

I understand that...

Such as..?

Such as what?

What you will wanna ask me..

Just talk, get to know each other, feel each other out. I

' mean this is a huge deal, I want to make sure I made the

right choice in person and not just over the phone

I understand that too

35
RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

~ RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 37 of 56 PagelD 37

So.. does this excite you though
I ask, cause i will feed off that vibe if you do
If that makes sense .

[RENNINGER sent a GIF depicting sexual intercourse

between an adult male and an adule female.]

[RENNINGER sent a GIF depicting penis/anal
intercourse between an adult male and an adule female. ]
[RENNINGER sent a GIF depicting a female peforming
oral sex on a male’s penis. ]

It-excites me that I found someone willing to do this.
Do you want me to show those to them?

Lol

Lol

Yes

It does excite you though

I would love to know what they say when they look at
them

They giggled and asked if y’all were going to do that
What did you say

I said it was up to them and Mr. Vern

36
RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:

- RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 38 of 56 PageID 38

Did Maddy or Macy say yes they want that

They both said it looks fun

Oh it is

Ask each what they want Ist..

Tell them i'm wet thinking of it

You quiet girls...

Those are questions you need to ask them yourself when
you meet them. Let them explain rather than me asking
and telling you.

No prob...

They can answer in a text too if they wish

If mom approves

They don’t have phones yet. They can text on mine. If
that’s ok with you

Yes its fine |

I would love that

[RENNINGER sent a GIF depicting sexual intercourse
between an adult male and a female.]

[RENNINGER sent a GIF depicting sexual intercourse

between an adult male and an adule female.]

37
TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

RENNINGER:

~ TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 39 of 56 PagelD 39

Which one do you want to talk to?
Either

Whomever is smiling the most...
@@

Btw.. i set up a pet sitter for wed.. so time is not an issue
Ok cool. Haha you pick which one you want |

Lol.... oh no... cause i want em both, together or seperate
I'll make easier, which one wants to get naked with me Ist
Haha they both said, “me!” At the same time

Awesome. |! |

You know i want both... lol

Are they reading

Along with you..?

hey it’s Maddy :))

Well hello Maddy.... so glad to hear from you...@

Whatcha thinkin

Be as open as you wish... this is all our secret...

Are you scared to text

Would you be more comfortable if i jusk ask things.. and

you answer..?

38
TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:

~ RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 40 of 56 PagelD 40

Umm yeahhh please!

‘Are you nervous

Its perfectly normal and ok
I will make these all yes or no's. @@

Are you looking at the pics i've sent..?

I'm nervous too

yea I’m a little nervous. is that bad?

and yea my mom showed me

Oh no nervous is normal

Did you like the pics

I did....it looks funn :))

well my mom said I have to go get ready for bed. School
2mrw

Do you want to hold my cock, and make it grow

Do you want to hold my cock, and make it grow
Lol... ok... i will be sweetly thinking of you and macy
that sounds fun! I can try :) nighty

You will succeed ... trust me

Then macy can suck it

Maddy.. ido love your shy sweetness

39
Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 41 of 56 PagelID 41

RENNINGER:

RENNINGER:

I will be very gentle and tender with both of you

Hi Ella

16. On March 11, 2020, RENNINGER and TFO Kroul continued to

communicate via text message and they are as follows:

RENNINGER:
TFO Kroul:
-RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

Good Morning

Hey good morning. Just got to my office

Lol... poor Maddy was scared textin yesterday

I don’t think she knew what to say plus I told her she only
had a few minutes

Lol... she didnt you're correct

But I told her you would be here Wednesday and they both
smiled

Have each one pick a pic they want to try most

Unless you deleted them.. lol |

No I have them. I’ll let them show you when they see you.
Is there something you are looking to do with each of them

more?
Lol... oh i'd love it all

I do want each to have my cock in their lil pussy

40
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 42 of 56 PagelID 42

They
Can both start by sucking me.. together or seperately

Will you wear a condom?

- Yes.. for intercourse

Ok good. I really don’t want them pregnant

Neither do i... lol |

But do want them to learn to enjoy a man cummin in their
mouth

Was there anything you wanted to besure they learn

Don’t be surprised if they don’t want to get that right away
or if they do they gag

I definately want to teach them 69

Oh i wont... it'll be their choice, explained before
Everytime you and I text about this, i get swelled and just
ooze pre-cum... all day

Oh wow. Do you work? Might be difficult to work and
have it swelled thinking about two little girls

Yes.... but i like it...

Just like ella secretly smiling.. thinking of me with your

girls...

4l
Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 43 of 56 PagelD 43

TFO Kroul:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

- TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

So I told you I ask off on Wednesday right? It got
approved. What time do you think you will be here?

I want to make sure my house is clean lol

What time do you want me there

I love the excitement in your text

Is 10 too early? I don’t want to put you out since you have
to drive

10 is fine:.. gives you and i time to feel each other out and
not be rushed

And you know that will just get me swelled talking with
anyway

Talking With you anyway

Ok good. That will be time to get the girls to school and
get back home to clean. up

Now you do realize you are they key to this for me... even
though you are not involved

Me and the girls will be very naked, may i ask you to be
dressed minimally and provocatively as you supervise... i
will be much more at ease, and much more turned.. |

On

42
TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:

-RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 44 of 56 PagelD 44

Shorts and a t shirt for. me

That'll work... but you do know what mean..?
I

Ido

You truly are the key

Tease me, and the girls will reap the benefits
They dont need to learn that yet... lol

You got it downpat

Lol

Huh?

Shotts and t-shirt... just make it a hot look.. lol

Shorts

| Oh lol ok

You knew.. lol

. As isaid.. you truly are the key

I'm just being honest.. this is a 1st for me

Same here. Are you sure you want to do this? I don’t want
to force anything on you

Omg yes.... 1 do

Just wanted to tell you.... the sexier and hotter you dress

43
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 45 of 56 PagelD 45

and are... the harder my cock will be

And by "are" i mean in your actions and talk and actions
You're already hot as fuck

I really wish you would stop talking about me. This isn’t -
about me and all you talk about is me

Wont anymore, i know its not about you

My apoligies Ella

Just a bit frustrating.

I do understand...

Ihave NO intentions on you Ella.. a friend yes
Friends for sure

I hope so.... you wild thing you

Make sure you ask the girls

Did you plan to stay the night Wednesday night?
Do you want me too...? I had not planned on it

Ask the girls what?

-That’s completely up to you

May pay off to leave late at night... traffic will be easier
after midnite

And that gives me and the girls many many hours to fuck

44
RENNINGER:

RENNINGER:

RENNINGER: |

RENNINGER:

RENNINGER:

RENNINGER:

-TFO Kroul:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

-RENNINGER:

TFO Kroul:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 46 of 56 PagelID 46

and suck if they want to...

Yes... thinking of them, i'm hard again

Lord i get hard thinking of them

I think they will like having all afternoon and all night of
sex |

Your thoughts..?

[RENNINGER sent a picture depicting an adult female

performing oral sex on a male’s penis while the male is
holding the female upside down.]

[RENNINGER sent a GIF depicting a female peforming
oral sex on a male’s penis. ]

Well if you plan to stay that late, I will keep them out of
school on Thursday

You better now be messing around with me or feeding me
a line of bullshit

You asked before

No iam not bs you

I have trust issues lol

Dont we all...!!

Yeah I think we do

45
Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 47 of 56 PagelD 47

17. On March 12, 2020, RENNINGER and TFO Kroul continued to

TFO Kroul:
RENNINGER:
TFO Kroul: -
RENNINGER:
TFO Kroul:
RENNINGER:
TFO Kroul:
RENNINGER:
RENNINGER:
TFO Kroul:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
TFO Kroul:

RENNINGER:

TFO Kroul:

communicate via text message and they are as follows:

Still alive?

Yes.... sweet of you to ask -

Just making sure.

Dont worry, i wont tell anyone you a big softie
Lol thanks

My pleasure

I’m home with a sick baby girl today

Im SOITy....

Macy. Her allergies are killing her. Pollen just does her in
Yell her i'm thinking of her... and i'm soo sorry for her
Tell

Not yell

Let her know i've thought of her alot

ALOT

She said thank you. Would you like to talk to her?

Sure.. she can text

Hi ©

46
RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

_ RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 48 of 56 PagelD 48

Hello Macy...

Hi mr Vern O

Hello you pretty girl.!

I'm sorry you don't feel good

Maybe we can fix that soon

It is ok to be nervous. i'm nervous too .

yeah I hate sneezin. My nose will bleed 2

how do we fix it?

You're smiling thinkin what i might say..?

Would you feel better if you and I showered together.?

That sounds fun! I like showerrs ©

What would you soap up first for me?

You can say it.. it's ok...

What would you like to do Ist

Is this it..? [RENNINGER sent a GIF depicting a female
peforming oral sex on a male’s penis.|

Iv never done tht? Ru goin to teach me?

Yes...

Do want to learn..?

Do you want to learn..?

47
TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

~RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 49 of 56 PagelD 49

Is it bad if I do??

Oh no... it's hot if you do

- Tlove that you do

Obh ok ©©

Will u be mad if I mess up???

You won't mess up

And no i would not be mad anyway

Would you like to play with my cock in the shower, and
make it hard..?

What do YOU want to do most with me..?

I can. wht do I do for that?

Just reach out, take my cock in your hands... and play with
it as you wish

U can use naughty words textin me, i like it

What will u do when I play with ur cock?

TH have my hands on you..

Your pussy, your ass, and your nipples.. if you want me too
My cock will grow and swell as you play with it

Like it is doing now

As we text

48
RENNINGER:
RENNINGER:
RENNINGER:

TFO Kroul: .

RENNINGER:

RENNINGER:
RENNINGER:
TFO Kroul:

RENNINGER:
RENNINGER:

TFO Kroul:
TFO Kroul:

RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:
TFO Kroul:

RENNINGER:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 50 of 56 PagelD 50

Do you like me talking naughty to you..?

I hope so |

Are you there..?

Hi sry my aunt called so my mommy was talking to her

Thats ok

You had, and have me excited

Do you like me talking dirty and naughty to you..?
It will swell???

Oh yes

When you text me .:.. it swells and grows

Isn’t swelling bad???

My eyes swell when I get around pollen. It hurts

Oh no...swelling means its growing... getting hard
The harder the better..

Just like your pussy getting juicy and wet

Lol... not the same at all |

Does your pussy tingle and get wet ..?

Its ok if it does... thats really good

It gets wet in the bath when I wash

Do you touch it, and play with it

49
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:
| RENNINGER:
RENNINGER:
RENNINGER:
RENNINGER:

RENNINGER:

TFO Kroul:

Case 3:20-cr-00056-BJD-JRK Document 1° Filed 03/18/20 Page 51 of 56 PagelD 51

Does it get slick up inside
Are you there..?
ive never done that. is tht weird?

Lord no its not wirtd...
Dont tell people though (but tell me). O@
Do you like me asking..?

It’s cool, I’ll answer ???’s

' Do you want to feel my cock up in your pussy

Will it hurt???

A lil at Ist... but then it will be the best feeling you've

EVER had

And you'll want it alot after that
Ooooo k. Will u be easy w me???
Very very much so

Very sweet and tender, and loving

Do you want that..?

We go at your pace honey

Macy.. i will protect you and love you

And Maddy >

~ U will love me??? Forevs?

50
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

-RENNINGER:

TFO Kroul:

_ RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER: .

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 52 of 56 PagelD 52

Yes honey... i will
Is that ok..?

How old ru?

- An older man never tells his age my sweet macy

Which pic did you like most
Hahaha u know I’m 11....not fair ©

Yes... and we MUST keep this secret FOREVER

NO ONE.. just mom me you and maddy
Promise promise promise

Do you want to suck my cock..?

I know you like that word

Is it bad if I do?

NO.... ilike you do.. makes my cock grow when you do
Its Hot Macy

Is it?

Is it what honey..?

Hot

OMG YES

Do you think so..?

mayyyybe

51
RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:

TFO Kroul:

RENNINGER:

RENNINGER:

| TFO Kroul:

Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 53 of 56 PagelD 53

Lol... yes you do. @@QO

My cock is swelled up right now... i like our texts

. Ru excited for Wednesday??? |

What is the Ist thing you want me to trach you..???
Besides kissin

Umm the shower sounds fun!

Will you soap up my cock

We can wash each other really good

I can if u want ©

I want yes

I will wash you if you want.@

Okayyyy

Do you want that..?
Yeahhh

Where do you want me touching..?

~ Hey it’s Ella. Maddy and Macy are outside.

Hey..@

Ella... that virus thing is gettin wild
I think the media is hyping it up more than what it is

52
Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 54 of 56 PagelD 54

RENNINGER: Tagree.. but

RENNINGER: So many things closing or cancelling

TFO Kroul: Allthe media hype

RENNINGER: | Be that as it may.. its not good

TFO Kroul: ‘Are you worried?

RENNINGER: I'm a realist.. i dont panic, nor really worry..
RENNINGER: But this is an entire new ballgame for this country
RENNINGER: I'm a Marine, a tactical firearm and weapons instructor...
TFO Kroul: Oh really? ©

RENNINGER: Is that a good "oh really". ?..lol

TFO Kroul: I just didn’t know you were in the service
RENNINGER: Is that ok

TFO Kroul: Of course. I support the military

RENNINGER:

TFO Kroul: - Well the girls and I are going to bed. Have a goodnight.
RENNINGER: Goodnight you 3 gorgeous girls .

18. TFO Kroul and RENNINGER continued to communicate via text |

message and agreed to meet at a prearranged location in Saint Augustine on March
18, 2020. On March 18, 2020, at approximately 5:30 a.m., RENNINGER departed

his residence in Zephyrhills, Florida, and, at approximately 9:05 a.m., RENNINGER

53
Case 3:20-cr-00056-BJD-JRK Document1 Filed 03/18/20 Page 55 of 56 PagelD 55

| arrived at the location in Saint Johns County, Florida, provided to him by TFO Kroul.
RENNINGER arrived in.a 2011 red Ford Mustang and immediately was taken into
custody by HSI special agents.

19. At the time of his arrest, an Apple iPhone was discovered inside of the
red Ford Mustang. At approximately 9:22 a.m., TFO Kroul called phone number
(304) 923-8920, which belongs to RENNINGER, from her undercover cell phone and
I saw the names “Ella, Maddy, Macy” appear on RENNINGER’s cell phone with the
picture that TFO Kroul sent to RENNINGER on March 5, 2020.

20. At approximately 9:23 a.m., TFO Kroul and I identified ourselves to
RENNINGER and I advised RENNINGER of his Miranda rights. RENNINGER
stated he understood his rights and agreed to talk to law enforcement without an
attorney present. RENNINGER provided his fullname (LAVERN LEE
RENNINGER), his date of birth, and phone number (304) 923-8920. RENNINGER
also provided two email addresses. RENNIGER stated he has an iPhone 7 and that it
is password protected. RENNINGER did not provide the password to his cell phone.
RENNINGER stated he uses his cell phone for mostly everything and the Apple
iPhone 7 is the only cell phone he owns. RENNINGER stated nobody else uses his
cell phone and nobody else knows the password. When I asked RENNINGER why
he was here, he stated, “You know that reason, poor choices, thought I was helping a

mother out with some poor choices also.”

04
Case 3:20-cr-00056-BJD-JRK Document 1 Filed 03/18/20 Page 56 of 56 PagelD 56

21. Based upon the foregoing facts, I have probable cause to believe that,
between the dates of March 3,-2020 and March 18, 2020, in the Middle District of
Florida, LAVERN LEE RENNINGER, using a facility of interstate commerce, that
is, by cellular telephone and computer via the internet, did knowingly and willfully
attempt to persuade, induce, entice, and coerce a person whom RENNINGER
believed had not reached the age of 18 years, to engage in sexual activity for which a
person can be charged with a criminal offense under the laws of the state of Florida,
that is, the crime of lewd or lascivious battery upon a person 12 years of age or older
but less than 16 years of age, in violation of Sections 800.04(4)(a), Florida Statutes, all

in violation of Title 18, United States Code, Section 2422(b).

4 LW)

ASHLEY WILSON, Special Agent
Homeland Security Investigations

; gr
Subscribed and sworn to before me this __/ g day of March, 2020,
at Jacksonville, Florida.

 

NE C. RICHARDSON
United States Magistrate Judge

55
